Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 4/30/21.  
Claims 38-57 are pending in this application. 
Applicant's election with traverse of Group 6, claims 38-40, 43-52, 53 and 56-57 (in part), drawn to 2R,6R-hydroxynorketamine L-pyroglutamate, in the reply filed on 4/30/21 is acknowledged.  The traversal is on the ground(s) that the PCT found unity of invention.  This is not found persuasive because the claims of the various groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature due to the art found on applicant’s claims, as discussed within this Office Action.  The requirement is still deemed proper and is therefore made FINAL.  
With regard to applicant’s arguments regarding each crystalline form of the acid addition salt being in a different restricted group, the examiner reminds the applicant that distinct crystalline forms of even the same compound are considered patentably distinct. Thus applicant’s distinct crystalline forms of different salt forms are considered patentably distinct.
Thus claims 41-42 and 54-55 are withdrawn from consideration being drawn to the non-elected invention.  
As a result, claims 38-40, 43-53 and 56-57 are being examined in this Office Action.


Objections
Claims 44 and 45 are objected to because of the following informalities:  Claims 44 and 45 recite “selected from”. The examiner believes the proper Markush language is “selected from the group consisting of”. 
Claims 49-52 are objected to because the X ray peaks are not described sufficiently, e.g. error and/or instrumentation analysis.
Appropriate correction is required.


Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 53 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are indefinite because of the claim language “preferably”.  The specification doesn’t define the metes and bounds of “preferably” in regard to characteristic peaks, such that one would know what is included and what is excluded.  Appropriate correction is required. 


Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-40, 43-48, 53 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Wainer et al. (US 20180098993, pub date April 12, 2018), in view of Youn et al. (US 20040158075, pub date Aug. 12, 2004) and/or de Diego et al. (US 20160368884, pub date Dec. 22, 2016).
Applicant Claims

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Wainer et al. teaches pharmaceutical salts of 2R,6R-hydroxynorketamine, including salts with glutamic acid and the like in oral dosage forms (abstract; claims; paragraphs 63-64).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Wainer et al. is deficient in the sense that it does not exemplify applicant’s L-pyroglutamate salt with 2R,6R-hydroxynorketamine.
Youn et al. teaches advantages of forming crystalline pyroglutamate salts, e.g. L-pyroglutamate, with primary amine drugs, such as amlodipine, since the pyroglutamate salt form has excellent physicochemical properties including solubility, non-hygroscopicity, chemical and light stability, and processability for dosage formation, as well as the fact that pyroglutamic acid is less toxic and corrosive so that the drug form is industrially and medically useful (abstract; paragraphs 2, 10, 14, 20; claim 3). Youn et al. teaches using microcrystalline hydroxypropylmethylcellulose and gelatin (paragraphs 30-31, 60, 63).
De Diego et al. further teaches advantages of the crystalline pyroglutamate salt form, e.g. L-pyroglutamate, with a drug that treats depression, e.g. vortioxetine, since the solubility of the pyroglutamate form is markedly higher, such that the pyroglutamate salt form has unparalleled solubility. (paragraphs 36-37, 41-42, 91-99, 123-124) De Diego et al. teaches using microcrystalline hydroxypropylmethylcellulose and gelatin (paragraphs 44, 82, 88-89).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to form the crystalline L-pyroglutamate salt form of 2R,6R-hydroxynorketamine, because of the advantages in solubility, non-hygroscopicity, chemical and light stability, and processability for dosage formation, as well as lower toxicity and corrosiveness, absent evidence to the contrary. Forming advantageous pharmaceutical salt forms of well-known drugs are an obvious optimization step, absent evidence to the contrary. The Applicant does not show any unusual and/or unexpected results for the pyroglutamate salt form of 2R,6R-hydroxynorketamine. 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658